                                           Case 2:18-cv-01747-RFB-GWF Document 37 Filed 12/21/18 Page 1 of 4



                                       1   RICHARD L. PEEL, ESQ.
                                           Nevada Bar No. 4359
                                       2   ERIC B. ZIMBELMAN, ESQ.
                                           Nevada Bar No. 9407
                                       3   PEEL BRIMLEY LLP
                                           3333 E. Serene Avenue, Suite 200
                                       4   Henderson, Nevada 89074-6571
                                           Telephone: (702) 990-7272
                                       5   Facsimile: (702) 990-7273
                                           rpeel@peelbrimley.com
                                       6   ezimbelman@peelbrimley.com
                                           Attorneys for Plaintiff
                                       7   BRAHMA GROUP, INC.
                                       8

                                       9                               UNITED STATES DISTRICT COURT

                                      10                                        DISTRICT OF NEVADA
                                           BRAHMA GROUP, INC., a Nevada                CASE NO.: 2:18-CV-01747-RFB-GWF
                                      11   corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                                                  Plaintiff,
                                           vs.
        PEEL BRIMLEY LLP




                                      13
                                           TONOPAH SOLAR ENERGY, LLC, a                STIPULATION    AND    ORDER TO
                                      14   Delaware limited liability company; DOES    WITHDRAW PENDING DISCOVERY
                                           I through X; and ROE CORPORATIONS I         MOTIONS [ECF 29 AND ECF 31]
                                      15   through X,
                                      16                          Defendants.
                                      17
                                           TONOPAH SOLAR ENERGY, LLC a
                                      18   Delaware limited liability company; DOES
                                           I through X; and ROE CORPORATIONS I
                                      19   through X,

                                      20                          Counterclaimant,

                                      21   vs.

                                      22   BRAHMA GROUP, INC., a Nevada
                                           corporation
                                      23
                                                                  Counter-Defendant.
                                      24

                                      25          Plaintiff/Counter-Defendant BRAHMA GROUP, INC. (“BGI”) and Defendant/Counter-

                                      26   Claimant TONOPAH SOLAR ENERGY, LLC (“TSE”) by and through their respective counsel

                                      27   stipulate and agree as follows:

                                      28   ///
                                           Case 2:18-cv-01747-RFB-GWF Document 37 Filed 12/21/18 Page 2 of 4



                                       1          WHEREAS, BGI filed a Motion to Stay Discovery Pending Determination of Dispositive

                                       2   Motion (“Motion to Stay Discovery”) on November 28, 2018 [ECF 29], which is currently set for

                                       3   hearing on December 27, 2018 [ECF 30], and

                                       4          WHEREAS, TSE filed a Motion to Compel Brahma Group, Inc. to Respond to Requests

                                       5   for Production and Interrogatories (“Motion to Compel Discovery”) on December 4, 2018 [ECF

                                       6   31];

                                       7          WHEREAS, the Parties have resolved certain disputes relating to the Motion for Stay and

                                       8   the Motion to Compel Discovery (collectively, “the Discovery Motions”) and therefore desire to

                                       9   withdraw the Discovery Motions;

                                      10          IT IS THEREFORE STIPULATED AND AGREED as follows:

                                      11          1.     The Motion to Stay Discovery [ECF 29] may be and is WITHDRAWN without
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12                 prejudice;
    HENDERSON, NEVADA 89074
        PEEL BRIMLEY LLP




                                      13          2.     The hearing scheduled for December 27, 2018 regarding the Motion to Stay

                                      14                 Discovery [ECF 30] may be VACATED;

                                      15          3.     The Motion to Compel Discovery [ECF 31] may be and is WITHDRAWN without

                                      16                 prejudice;

                                      17          4.     The Parties will produce their complete Project Records relating to BGI’s scope of

                                      18                 work on the Crescent Dunes Solar Facility Project (“the Project”), except emails

                                      19                 (discussed below), no later than February 1, 2019;

                                      20          5.     BGI will provide responses to TSE’s Interrogatories no later than February 1, 2019;
                                      21          6.     The Parties will produce their emails, including attachments, relating to BGI’s

                                      22                 scope of work on the Project no later than March 1, 2019 and will engage in a

                                      23                 discussion regarding the specifics of the production prior to production;

                                      24          7.     No additional discovery hearings/responses will be set for or due prior to March 1,

                                      25                 2019.

                                      26   ///
                                      27   ///

                                      28



                                                                                      Page 2 of 4
                                           Case 2:18-cv-01747-RFB-GWF Document 37 Filed 12/21/18 Page 3 of 4



                                       1         8.    This Stipulation does not prevent the Parties from requesting the production of

                                       2               additional documents, emails, or ESI in accordance with the Federal Rules of Civil

                                       3               Procedure and the timing requirements of section 8 above or otherwise seeking

                                       4               additional discovery under the Federal Rules of Civil Procedure.

                                       5         9.    The information and documents produced pursuant to this Stipulation may be used

                                       6               in this proceeding and in any state court proceedings now existing or hereafter

                                       7               commenced relating to BGI’s scope of work on the Project.

                                       8         10.   By entering this Stipulation, the Parties do not waive, and hereby expressly reserve,

                                       9               (i) all objections to the pending discovery requests and (ii) all arguments pertaining

                                      10               to the adequacy of the objections to the pending discovery requests, including their

                                      11               timeliness;
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12         11.   By entering into this Stipulation, the Parties do not waive, and hereby expressly
    HENDERSON, NEVADA 89074
        PEEL BRIMLEY LLP




                                      13               reserve their respective positions regarding the proper jurisdiction and venue for

                                      14               the Parties’ dispute as more fully set forth in the Parties’ previously filed briefs with

                                      15               respect to: (i) BGI’s Motion for Stay, or in the Alternative, Motion to Amend

                                      16               Complaint, filed on October 16, 2018 [ECF 13], and (ii) TSE’s Motion for an

                                      17               Injunction and Motion to Strike, filed on October 18, 2018 [ECF 16].

                                      18   ///

                                      19   ///

                                      20   ///
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28



                                                                                      Page 3 of 4
                                           Case 2:18-cv-01747-RFB-GWF Document 37 Filed 12/21/18 Page 4 of 4



                                       1         12.    The Parties reserve the right to seek appropriate intervention of this Court in the

                                       2                event a party fails to comply with the terms of this Stipulation.

                                       3         IT IS SO STIPULATED this 21st day of December, 2018.

                                       4
                                           PEEL BRIMLEY LLP                               WEINBERG, WHEELER, HUDGINS,
                                       5                                                  GUNN & DIAL, LLC
                                       6
                                                   /s/ Cary B. Domina, Esq.                      /s/ Colby L. Balkenbush, Esq.
                                       7   Richard L. Peel, Esq. (4359)                   D. Lee Roberts, Jr., Esq. (8877)
                                           Eric B. Zimbelman, Esq. (9407)                 Colby L. Balkenbush, Esq. (13066)
                                       8   Cary B. Domina, Esq. (10567)                   6385 S. Rainbow Blvd., Suite 400
                                           3333 E. Serene Avenue, Suite 200               Las Vegas, NV 89118
                                       9   Henderson, NV 89074-6571
                                           Telephone: (702) 990-7272                      Telephone: (702) 938-3838
                                      10   rpeel@peelbrimley.com                          lroberts@wwhgd.com
                                           ezimbelman@peelbrimley.com                     cbalkenbush@wwhgd.com
                                      11   cdomina@peelbrimley.com                        Attorneys for Defendant/Counterclaimant
(702) 990-7272 ♦ FAX (702) 990-7273




                                           Attorneys for Plaintiff/Counter-Defendant      Tonopah Solar Energy, LLC
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                           Brahma Group, Inc.
        PEEL BRIMLEY LLP




                                      13

                                      14

                                      15                                               ORDER

                                      16         IT IS SO ORDERED this _____
                                                                       26th day of December, 2018.

                                      17

                                      18
                                                                                       _________________________________________
                                      19                                                      U.S DISTRICT
                                                                                          UNITED            COURT JUDGE
                                                                                                   STATES MAGISTRATE    JUDGE

                                      20
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28



                                                                                       Page 4 of 4
